Title: To Thomas Jefferson from William Duane, 1 July 1807
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            Wednesday Morng. July 1. 1807
                        
                        I left late last night in the hands of your servant two letters from Richmond entrusted to me to be delivered
                            to you—the lateness of the hour deprived me of the pleasure of delivering them in person; and as I have no business that
                            would justify my occupying your time, I have preferred dropping this note for you, with a tender of my services in any
                            situation which my humble talents may appear to you useful in the present crisis of affairs, when zeal, fidelity and
                            intelligence may perhaps be required. The sense of the country on the recent outrage is such as your most earnest wishes
                            could look for under such circumstances, and I am persuaded that the more prompt, decisive, and marked by resolution and
                            confidence in the people, the more will your honor & the safety of the country be promoted & secured. The Whigs of
                            your native State are as full of zeal as in any period of the revolution—the town meeting at Richmond was by much the
                            most respectable I have seen on any such occasion—and their spirit was happily contrasted by the puny efforts of Mr. Fenton Mercer and young Gamble, to take away from the
                            energy of the Proceedings there, these two young men and the son of Chief Justice Marshal formed the whole of the
                            minority.
                        A letter from my son of the 26th ult. met me here, and
                            contains the following remarkable paragraph
                        “There is a correspondence now going on between Jonathan Dayton and John Marshal Chief
                            Justice—and between Jonathan Dayton & Yrujo—Dayton tries to feign a hand writing different from his own—but without
                            effect This may be relied on.”
                        Mr John Morgan, formerly adjutant General in Jersey, but now of Washington Penna. arrived in this city in the
                            same stage with me, the evidence of that gentleman his father and brother is spoken of as very honorable to them and
                            important to the public.
                        It was said when I left Richmond that Mr Burr had been tampering with the guard over time; Major Scott in my
                            hearing directed an additional centinel.
                        Genl. Wilkinson told me he would leave Richmond on Wednesday (this day) for Washington
                        Mr Graham whom I met at Dumfries desired me to present his respects, he meant to come on with Wilkinson
                        Any commands you may have for me of any kind it will afford me particular satisfaction to attend to
                  I am
                            respected Sir Yours faithfully
                        
                            Wm Duane
                     
                        
                    